Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2021 has been entered.
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered.  Prior arts Hasunuma et al. and Shivak et al. have been used to address the new limitations.
Lowery et al. is still used to teach the position sensor.
Please see the rejection below for further detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma et al.  (US PGPub 20090072173 A1) in view of Shivak et al. (USPN 4114851).
Regarding Claim 1, Hasunuma et al. discloses a fluid control valve that makes an actuator (15) move a valve body (14b) installed movably in a contacting/separating 
Shivak et al. discloses a connection means (84 and 180) a gap positioned outside in a radial direction from the connecting convex part (84) is formed between the connecting convex part (84) and the connecting concave part (180), as seen in figure 5 in order to connect two elements in such a manner that no stress occurs, potentially damaging elements during rotation (Col. 8, Lines 19-40) and also to reduce manufacturing time, thus also reducing manufacturing costs (Col. 8, Lines 47-57).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the connections of division bodies of Hasunuma et al. with a configuration as taught by Shivak et al. in order to connect two elements in such a manner that no stress occurs, potentially damaging elements during rotation and also to reduce manufacturing time, thus also reducing manufacturing costs.
Per the Hasunuma et al./ Shivak et al. combination, elements 17f and 18a of Hasunuma et al. and replaced by elements 84 and 180 of Shivak et al.
Regarding Claim 4, Hasunuma et al. discloses an elastic body (21) that presses the second division body (17) toward an actuator side, wherein Page 3 of 10Application No. 16/282,595Application Filing Date: February 22, 2019Docket No. KKI19302the elastic body is configured to press the second division body in a state where the plunger moves so as to deflect the diaphragm (42a) toward a valve body side (Fig. 3).  
Regarding Claim 5, the Hasunuma et al./ Shivak et al. combination teaches the second division body (Hasunuma et al., 17) is configured to be slidable with respect to the first division body (Hasunuma et al., 18) in an axial direction of the plunger by a predetermined distance (where the play between elements 84 and 180 of Shivak et al. allows the first and second bodies to be slideable with respect to one another).  
Regarding Claim 6, the Hasunuma et al./ Shivak et al. combination teaches any one of an outer circumferential surface of the connecting convex part and an inner circumferential surface of the connecting concave part is provided with a fitting piece, and the other is provided with a fitting groove into which the fitting piece is fitted (Shivak et al., Fig. 5); at least one of the fitting piece and the fitting groove is formed in such a manner as to circle in a circumferential direction of the plunger (Shivak et al., Fig. 5); and the second division body is configured to, with the connecting convex part and the 
Regarding Claim 7, the Hasunuma et al./ Shivak et al. combination teaches a width of the fitting groove in an axial direction of the plunger is larger by a predetermined distance than a width of the fitting piece in the axial direction of the plunger, andPage 4 of 10Application No. 16/282,595Application Filing Date: February 22, 2019 Docket No. KKI19302the second division body is configured to, with the connecting convex part and the connecting concave part connected to each other and the fitting piece and the fitting groove fitted to each other, slide by the predetermined distance along the fitting piece or the fitting groove provided to the adjacent division body (Shivak et al., Fig. 5).  
Regarding Claim 8, the Hasunuma et al./ Shivak et al. combination teaches a fluid control device comprising the fluid control valve according to claim 1.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Hasunuma et al.  (US PGPub 20090072173 A1) in view of Shivak et al. (USPN 4114851), in further view of Lowery et al. (US PGPub 20160313141 A1).
Regarding Claim 2, Hasunuma et al. does not disclose a position sensor that outputs an output value indicating a position of the valve body with respect to the valve seat.
Lowery et al. teaches a position sensor (200) that outputs an output value indicating a position of the valve body with respect to the valve seat (Para. 9) in order to provide accurate control of the valve (Paras. 27 and 47).  
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the control valve of Hasunuma et al. with a sensor as taught by Lowery et al. in order to provide accurate control of the valve.
Regarding Claim 3, Hasunuma et al./ Shivak et al./ Lowery et al. combination teaches the position sensor comprises: a first sensor part (Lowery et al., 214) that is fixed so as to prevent a position relative to the valve seat from changing (Lowery et al., Para. 58); and a second sensor (Lowery et al., 212) part that is fixed to the second division body via the screw member (Lowery et al., Para. 60), and outputs the output value on a basis of a relative position between the first sensor part and the second sensor part (Lowery et al., Para. 63).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa Hicks, whose telephone number is 571-272-9552.  The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 

/Angelisa L. Hicks/
Primary Examiner
Examiner, Art Unit 3753